Citation Nr: 1609319	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970 and from October 1980 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Columbia, South Carolina RO.

In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In February 2014, the case was remanded for additional development. 

The Board also remanded a claim of entitlement to service connection for a bilateral eye disability in February 2014.  Upon remand, the Appeals Management Center (AMC) issued a rating decision in October 2014 granting service connection for Stargardt's disease in both eyes (claimed as decreased vision with macular degeneration) and assigning an initial 70 percent schedular disability rating effective from June 2, 2006 (date of claim).  The Veteran did not file a notice of disagreement with either the schedular rating or the effective date assigned by the AMC for that disability.  Thus, that issue is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

Also as an initial matter, the Board notes that in November 2015, the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Specifically, in his November 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he indicated he was prevented from securing or following any substantially gainful occupation due to his blindness and hearing.  The Board recognizes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was the holding of the United States Court of Appeals for Veterans Claims (Court) that a claim for TDIU is part of an increased rating claim when such is raised by the record.  Therefore, the Veteran's claim for TDIU is within the jurisdiction of the Board.  However, a review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on that issue.  See e.g., January 2015 Report of Contact (memorializing the discussion between the Veteran and a VA employee regarding outstanding evidence/development in his claim for TDIU).  As such, the Board will not accept jurisdiction over the Veteran's claim for TDIU at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for an increased rating for his service-connected bilateral hearing loss was remanded in February 2014, in part, for the development of outstanding VA medical records.  In particular, it was noted that the Veteran had been "examined by his VA hearing loss treatment providers in 2012."  This observation stemmed from the Veteran's October 2013 Travel Board hearing testimony wherein he reported having undergone a hearing examination at his local VA Medical Center (VAMC) and then being issued hearing aids.  It was his belief that this examination took place in April 2012.

On remand, updated VA treatment records were associated with the record.  These show that the Veteran's audiology consult was conducted in October 2011, and that he was issued hearing aids in December 2011.  A review of the October 2011 audiology consult treatment note shows further that an audiogram was conducted at that time.  While the audiologist's assessments based on that audiogram are included in the treatment record, the exact findings from the audiogram are not reported.  In fact, a note to the treatment record states, "See audiogram under Audiogram Display (QUASR Audiogram software)."  As the results from the Veteran's October 2011 audiogram are potentially pertinent to his claim, the Board must remand the claim again for those records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant documents generated by the Secretary prior to the Board decision are constructively before the Board and failure to consider them generally warrants remand).

Finally, a review of the October 2013 Travel Board hearing transcript shows that the Veteran also testified to having received hearing aids in 2010, within the appeal period, from the South Carolina Commission for the Blind.  It was explained to the Veteran during the hearing that any available records from that source would be pertinent to his claim.  Therefore, the record was held open for 30 days and the Veteran was provided an opportunity to obtain and submit such records.  A review of the record does not show that the Veteran ever responded to that request.  However, given that his claim is being remanded again, the Board will once again afford him the opportunity to develop for those records.

Accordingly, the case is REMANDED for the following actions:

1. 	Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include from the South Carolina Commission for the Blind, which issued hearing aids to the Veteran in approximately 2010.

2. 	Secure for the claims file a copy of the Veteran's October 2011 audiogram conducted at the Columbia, South Carolina VAMC (Dorn Veterans' Hospital division).  Any updated and relevant VA treatment records from the Veteran's current VA Medical Center should also be obtained and associated with the record (i.e., dated from November 2015 to the present). 

3. 	After completion of the above records development, review the claims file and ensure that all development sought in this remand is completed.  Undertake any additional development deemed necessary by the record (to include the scheduling of a new VA examination, if warranted), and then re-adjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

